158 S.E.2d 337 (1968)
272 N.C. 523
STATE of North Carolina
v.
Luke McCROWE.
No. 833.
Supreme Court of North Carolina.
January 12, 1968.
*338 T. W. Bruton, Atty. Gen., William W. Melvin, Asst. Atty. Gen., T. Buie Costen, Staff Atty., Raleigh, for the State.
F. D. Hackett, Lumberton, for defendant appellant.
PER CURIAM:
The defendant contends: (1) the record does not disclose he was represented by counsel at his trial before the Recorder, and (2) that sentences on two of the counts *339 does not permit a prison sentence of 90 days. However, the verdict of guilty on the count charging operating the Chevrolet at 85 m. p. h. in a 55 m. p. h. zone on U. S. Highway 301 will sustain the judgment.
In cases in which there is a verdict or plea of guilty to more than one count in a warrant or bill of indictment, and the Court imposes a single judgment (sentence, or fine, or both) a consolidation for the purpose of judgment will be presumed. The punishment may not exceed that permitted on the major count. Appointment of counsel was not required in this case.
No error.